DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-9, 11-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yan (US 20110234399 A1).

Consider claims 1, 15, and 18 Yan discloses a method and a system comprising: one or more processors (see Fig. 8); and one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors to cause the system to comprising: 

sending, by the first computing device to a tracking system server in response to receiving the request to locate the tracking device from the user of the first computing device, a request for a location of the tracking device (the local sensor manager 107 and/or the local sensor management platform 109 enables the user via the UE 101 to generate a request to locate, retrieve, and then return the local sensor 113 and associated item to the user, see step 601 in Fig. 6 and paragraph 60); 
receiving, by the first computing device from the tracking system server, a location of the tracking device, the location of the tracking device being a location associated with the tracking device determined by a second computing device of the plurality of computing devices and provided by the second computing device in response to the second computing device receiving a signal from the tracking device (Under the lost profile, the item 701 is now detectable by other UEs 101 that might be nearby the device. In this example, the message 723 alerts the user that the item 701 (e.g., the home keys) has been detected by two devices that are within range of the item 701, see Fig. 7c and paragraph 65); and 
displaying, by the first computing device, the received location of the tracking device (the local sensor manager 107 displays an option 725 to navigate to the a 

Consider claims 2, 16, and 19, and as applied to claims 1, 15, and 18 respectively above, Yan discloses wherein the first computing device or second computing device is a mobile device; or wherein the system or the first computing device is a mobile device (the UE 101 is any type of mobile terminal, see Fig. 1 and paragraph 28).

Consider claim 4, and as applied to claim 1 above, Yan discloses wherein the signal from the tracking device is a communication signal (the local sensor 103 includes an antenna 207 for transmitting and receiving radio signals… the radio signal is signaled according to the Bluetooth standard, paragraph 33).

Consider claim 5, and as applied to claim 1 above, Yan discloses wherein the signal from the tracking device indicates that the tracking device is in proximity to the first computing device (the local sensor manager 107 initiates pairing of a UE 101 and a local sensor 103, paragraph 46).

	Consider claim 6, and as applied to claim 1 above, Yan discloses wherein the first computing device communicates with the tracking system server via a first communication method and communicates with the tracking device via a second communication method (the system 100 links the UEs 101a-101n and the local sensor 

Consider claim 7, and as applied to claim1 above, Yan discloses further comprising: displaying, by a first computing device of a plurality of computing devices, an interface identifying a tracking device associated with the first computing device (See Fig. 7A).

Consider claim 8, and as applied to claim1 above, Yan discloses wherein the interface identifying the tracking device associated with the first computing device comprises an interactive element (see 715 in Fig. 7B); and wherein the request to locate the tracking device is received from the user through interaction with the interactive element of the interface (Based on the alert, an option 715 to "Check Sensor Location" can be used to determine whether the local sensor has sent its location to the local sensor management platform 109 through, for instance, any nearby UEs 101, paragraph 64).

Consider claim 9, and as applied to claim 8 above, Yan discloses wherein the interface comprises a map interface comprising a location of the first computing device and a location associated with the tracking device (based on the received location information, the local sensor manager 107 initiates generation of navigation or mapping 

Consider claim 11, and as applied to claim 7 above, Yan discloses wherein the interface indicates that the first computing device is not communicatively coupled to the tracking device (the user interface 710 includes an alert 713 to inform the user that the local sensor associated with the home keys (and, therefore, most likely the home keys as well) has been outside the range of the local sensor manager for 20 mins, see Fig. 7B and paragraph 64).

Consider claim 12, and as applied to claim 7 above, Yan discloses wherein the interface further identifies an object to which the tracking device is coupled or in which the tracking device is embedded (The user interface 700 displays a representation of the item 701 associated with the local sensor 103 and also provides a description 703 of the item 701 see Fig. 7A and paragraph 63).

Consider claim 13, and as applied to claim 1 above Yan discloses wherein each computing device in the plurality of computing devices is executing an application associated with the tracking system server, the application configured to, when the computing device receives a signal from the tracking device, determine a location 

Consider claim 14, and as applied to claim1 above, Yan discloses wherein the location associated with the tracking device determined by the second computing device is a location of the second computing device at a time that the second computing device receives the signal from the tracking device (the term "remotely locate" refers to the capability a UE 101a that is outside of the normal tracking range of the local sensor 103 to track the local sensor 103 by enabling other UEs 101b-101n that are nearby the out-of-range local sensor 103 to relay tracking or location information of the local sensor 103 to the UE 101a over, for instance, a communication network 105, paragraph 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Mendelson (US 20140213176 A1).
Consider claims 3, 17, and 20, and as applied to claims 1, 15, and 18 respectively above, Yan discloses wherein the tracking device comprises a transmitter and circuitry for executing instructions (the local sensor 103 includes an antenna 207 for 
In the same field of endeavor Mendelson discloses broadcasting an beacon signal (The beacon are in broadcasting mode when only the ID are broadcast allowing the ID to be transmit without having to be connect, paragraph 100).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Mendelson with the teachings of Yam in order to conserve battery power.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Tysowski (US 20090181699 A1).

Consider claim 10, and as applied to claim 9 above, Yan discloses a map interface (see Fig. 7), however does not expressly disclose wherein the interface partially displays the map interface before the first computing device receives the request to locate the tracking device from the user; and wherein the interface is configured to fully display the map interface in response to a selection of the partially displayed map interface.
In the same field of endeavor, Tysowski discloses wherein the interface partially displays the map interface before the first computing device receives the request to locate the tracking device from the user; and wherein the interface is configured to fully 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Mendelson with the teachings of Yam to simultaneously communicating on the voice channel while displaying with a map presenting a location current of the other communications device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,357,348, over claims 1, 8, 10, and 11 of U.S. Patent No. 9,699,612, over claims 1 and 3 of U.S. Patent No. 9,615,210, over claim 1 of U.S. Patent No. 9,961,488, and over claims 1 and 5 of U.S. Patent No.: U.S. 10,271,171.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642